DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., US 2021/00987778.Regarding claim 1, He et al., teaches a positive electrode material (0083), comprising: positive electrode active material particles (0083) each having a void in the interior thereof (0122); and a compound (A) present at least within the void (0122), and the compound (A) is a nitrile group-containing polymer (0021-0022; 0035-0037).
He et al., does not teach wherein an average diameter of the void is not less than 0.01 .mu.m and not more than 1 .mu.m; and  the proportion of nitrogen atoms included in the nitrile group-containing polymer, relative to metal atoms included in the positive electrode active material particles, other than lithium, is not less than 1 atom % and not more than 10 atom %.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Additionally,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 In this particular instance, He et al., teaches a positive electrode material having the same structure as in the application, and one of ordinary skill would be motivated to provide the optimum/workable ranges of the average diameter of the void and the proportion of nitrogen atoms included in the polymer, relative to metal atoms included in the cathode active material particles would be in the claimed range. Regarding claim 2, He et al., teaches a positive electrode material (0018-0019) of a lithium secondary battery (abstract; 0018).Regarding claim 3, He et al., teaches a secondary battery (abstract; 0018-0019), comprising: a positive electrode (0018-0019); a negative electrode (0082-0083); and a nonaqueous electrolyte (0065; 0081-0082), wherein the positive electrode includes the positive electrode material according to claim 1 (abstract; 0018-0019).Regarding claim 4, He et al., teaches wherein the nonaqueous electrolyte (0081-0082) contains a carbonate as a nonaqueous solvent (0099; 0132).Regarding claim 5, He et al., teaches a lithium secondary battery (0082; Table 3).Regarding claim 6, He et al., teaches a lithium secondary battery (0082; Table 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Singh et al., US 2015/0263382;  Imai et al., US 2021/0013543; Weber et al., US 2019/0363350.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727